DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
As stated in the previous Office action, because the limitation “a power storage device” was previously (and is currently) being interpreted under 35 U.S.C. 112(f), Claim 1 is being interpreted to cover the corresponding structure/-s described in the specification as performing the claimed function/-s, and equivalents thereof, as described below:
a power storage device…configured to…” per independent Claim 1: “The power storage device 15 is a power storage element configured to be chargeable and dischargeable. The power storage device 15 includes a power storage element of a secondary battery such as a lithium-ion battery, a nickel-hydride battery, or a lead storage battery, an electric double layer capacitor, or the like”, Paragraph 34.  As such, Examiner is interpreting this term to be either a battery, a capacitor, or the like.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-5, and Claim 6 due to its dependency on Claim 1, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Firstly, independent Claim 1 is indefinite (and Claims 2 and 4-6 due to dependency) for the following reasons:

(B) While the first calculate limitation effectively states that the travelable range is the shorter of a (first) range determined only with locally collected (first) data and a (second) range determined with server aggregated result (second) data from other vehicles, the second and third calculate limitations (beginning with “under a first condition” and “under a second condition”, respectively) indicate other calculations of this same travelable range (indicated by the re-use of the term “the travelable range”); however, by following the term “the travelable range” with “with the electric power” and/or “using the electric power”, it appears that these second and third calculate limitations could potentially be trying to instead describe only a portion of the travelable range (i.e. the EV travelable range) versus trying to describe a re-calculation of the entire travelable range (i.e. the total travelable range).  For example, Fig. 10 of the drawings shows an EV travelable range (21), then an HV travelable range (24), and a total travelable range (25), wherein the total travelable range (25) is the sum of the EV travelable range (21) and the HV travelable range (24).  Therefore, it is unclear as to which travelable range, 21 vs. 24 vs. 25, each of these three calculate limitations are actually referring.  Additionally, since the first calculate limitation indicates that one or more of 21 vs. 24 vs. 25 may be determined locally within the connected vehicle (i.e. using “first data”) and/or may be determined with server aggregated data from other vehicles (i.e. using “second data”), it appears that in order for these three calculate limitations to be definite, each travelable range claimed should be clearly differentiated between at least the following finite options (appropriate corrections and/or clarifications are required):
(1) locally determined EV travelable range,
(2) locally determined HV travelable range,
(3) locally determined total travelable range (i.e. sum of (1) and (2)),
(4) server determined EV travelable range,
(5) server determined HV travelable range,

(7) the shorter of the two locally/server-determined EV travelable ranges (i.e. either (1) or (4)),
(8) the longer of the two locally/server-determined EV travelable ranges (i.e. either (1) or (4)),
(9) the shorter of the two locally/server-determined HV travelable ranges (i.e. either (2) or (5)),
(10) the longer of the two locally/server-determined HV travelable ranges (i.e. either (2) or (5)),
(11) the shorter of the two locally/server-determined total travelable ranges (i.e. either (3) or (6)),
(12) the longer of the two locally/server-determined total travelable ranges (i.e. either (3) or (6)),
(13-16) a first intermediate value of the total travelable range based on using a combination of the shorter EV travelable range and longer HV travelable range (i.e. sum of (7) and (10), which could be [(1) or (4)] + [(2) or (5)]), and
(17-20) a second intermediate value of the total travelable range based on using a combination of the longer EV travelable range and shorter HV travelable range (i.e. sum of (8) and (9), which could be [(1) or (4)] + [(2) or (5)]).
(C) If the first calculate limitation is interpreted to calculate the shortest total travelable range based on the shortest of the two total travelable ranges (i.e. (11), the shorter of (3) [(1) + (2)] or (6) [(4) + (5)]), then at least (1), (2), (3), (4), (5), (6), and (11) are all calculated in this first calculate limitation, and by virtue of elimination due to (11), (12) is also calculated here.  Likewise, if the second calculate limitation is interpreted to calculate, when the battery SOC is above a predetermined value but the fuel level is at or below a predetermined amount, the shorter of the two locally/server-determined EV travelable ranges (i.e. (7), the shorter of (1) or (4)), and since (1) and (4) are already required for the earlier first calculation limitation, then only (7), and (8) by virtue of elimination due to (7), are calculated here.  Additionally, if the third calculate limitation is based on what the bridesmaids are wearing that may be because (a) if she is one of the bridesmaids she will want to match the same style/color as the others, or else (b) if she is not one of the bridesmaids she will not want to wear a similar dress as any of them).  Finally, it should be further noted that, since any of (3 and 6-20) can be determined after calculating (1-2 and 4-5), then any vehicle capable of calculating (1-2 and 4-5) would read on the claimed vehicle of independent Claim 1.  Appropriate corrections and/or clarifications are required.
(D) The final limitation (“wherein the predetermined amount is an amount at which the fuel is estimated to run out earlier than the electric power”) is not definite.  There are no steps described by the controller or any other element of the claimed vehicle that calculate when the vehicle will run out of fuel or calculate when the vehicle will run out of electric power, nor any separate calculation as to comparing these two values to ensure that the first distance (i.e. range until the vehicle will run out of fuel) is less than the second distance (i.e. range until the vehicle will run out of electric power).  It is not clear as to whether the first distance (i.e. range until the vehicle will run out of fuel) is meant to be one of (2)/(5)/(9)/(10), and likewise, it is not clear as to whether the second distance (i.e. range until the vehicle will run out of electric power) is meant to be one of (1)/(4)/(7)/(8).  Furthermore, it is not clear as to how the first distance (i.e. range until the vehicle will run out of fuel) and the second distance (i.e. range until the vehicle will run out of electric power) can be determined separately, since it is old and well known in the art that when or less than a predetermined amount”, it is unclear as to how there can be anything less than zero residual amount of fuel, since the final limitation implies that the predetermined amount is an amount at which the fuel is estimated to run out [earlier than the electric power].  As such, this limitation is unclear and renders independent Claim 1 further indefinite.  Appropriate corrections and/or clarifications are required.
Secondly, independent Claim 1 and dependent Claims 2 and 4-5 are indefinite (and Claim 6 due to dependency), because there is lack of antecedent basis and/or inconsistent use of and/or lack of definiteness with the use of “data”, “result data”, “first data”, and “second data”.  Firstly, within independent Claim 1, the limitation “receive data from a server configured to collect result data indicating traveling results of a plurality of vehicles” makes use of both “data” and “result data”, which could be synonymous with each other, or “data” could be a subset of “result data”, or “result data” could be a subset of “data”.  Secondly, within independent Claim 1, the limitation “calculate a travelable range of the connected vehicle under two conditions where the travelable range is shorter among first data and second data…the first data being calculated based only on traveling results of the connected vehicle…the second data being calculated based on the result data collected in the server” makes use of each of “first data”, “second data”, and “result data”.  In this case the “first data” is “based only on traveling results of the connected vehicle”, but the earlier limitation stated “result data indicating traveling results of a plurality of vehicles” without expressly excluding the connected vehicle, and so it is unclear as to whether “first data” is synonymous with “result data”, a subset of the “result data”, or that “result data” is a subset of “first data”, or if they are completely unrelated data sets.  Also, the “second data” is “based on the result data”, so again it is unclear as to whether the “second data” is synonymous with “result data”, is a subset of “result data”, or that “result data” is a subset of “second data”, or if they are completely unrelated data sets.  Thirdly, within dependent Claim 2, the limitation “calculate the travelable range using the fuel based the data in which the travelable range using the fuel is shorter among the first and second data”, which adds to the existing confusion by again using “the data” (and it is not clear as to what data this is referring) and “the first and second data” (and it is not clear as to whether this is overlapping data from the first data and the second data or if these are two entirely different data sets).  Fourthly, dependent Claims 4-5 further add to the confusion by having limitations “the second data is calculated by the server…the controller is configured to receive the second data from the server” (per Claim 4), “the controller is configured to receive the result data from the server...the controller is configured to calculate the second data based on the result data” (per Claim 5).  Appropriate corrections and/or clarifications are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being obvious over Schuller et al. (US 2018/0354526, based on foreign priority to DE 10 2015 015 743.4, filed 4 Dec 15), herein “Schuller”, in view of Schimik et al. (US 2019/0226861, based on foreign priority to DE 10 2016 216 701.4, filed 5 Sep 16), herein “Schimik”, further in view of Applicant-Admitted Prior Art (i.e. JP 2012-100474 A as described within the Specification’s Paragraphs 2-3).
Regarding Claim 1 (independent), Schuller discloses a connected vehicle (motor vehicle 10) comprising:
an internal combustion engine; a fuel tank configured to store fuel of the internal combustion engine; an electrical rotary machine; and a power storage device that is electrically connected to supply electric power to the electrical rotary machine (see Schimik discussion below); and
a controller (“a receiving device 12, a sensing device 14, and an evaluation device 16. The receiving device 12 and the sensing device 14 can both be coupled with the evaluation device 16. In this case, the term coupled means, in particular, that the receiving device 12 and the sensing device 14 are connected by means of electrical signals via a data connection to the evaluation device 16”, Paragraph 37) configured to:
receive data (receiving device 12) from a server (server device 20, “the data used for determining the driving range are obtained, or received, from a server device”, Paragraph 19) being configured to collect result data indicating traveling results of a plurality of vehicles (“Obtaining the data from an additional motor vehicle can have the advantage of the additional motor vehicle being able to transmit location-specific data, namely for the more immediate area where the motor vehicle is currently located. As a result, the driving range can be reliably determined at any time and for every location where the motor vehicle is being put into operation. Obtaining data from at least one additional motor vehicle can have the the extra-vehicle data can further be obtained, or received, from a server device”, Paragraph 28, “The receiving device 12 is able to query extra-vehicle data from at least one additional motor vehicle 18 and/or a server device 20”, Paragraph 39, “If extra-vehicle data are obtained from multiple additional motor vehicles 18, then the evaluation device 16 can first perform a confidence estimation before determining the vehicle-dependent parameter value”, Paragraph 44);
calculate (evaluation device 16) a travelable range of the connected vehicle (“the evaluation device 16 can then calculate or estimate a driving range for the motor vehicle 10”, Paragraph 45) under two conditions where the travelable range is shorter among first data and second data (see obviousness design choice discussion below), the first data being calculated based only on traveling results of the connected vehicle and being correlated with the travelable range (“the motor vehicle having to rely on its own sensor system”, Paragraph 21, “Should internet services not be available for certain periods of time, or should no other vehicles be available for communication, then the range prediction can be made using vehicle sensor data alone as a fallback solution”, Paragraph 58; also see discussion pertaining to Applicant-Admitted Prior Art below), and the second data being calculated based on the result data collected in the server and being correlated with the travelable range (“a motor vehicle that is configured to receive extra-vehicle data, including at least one weather parameter value. The motor vehicle is configured to the extra-vehicle data can further be obtained, or received, from a server device”, Paragraph 28):
under a first condition, calculate the travelable range with the electric power (“The driving range for a motor vehicle is intended in particular to depend on a remaining amount of energy, such as an amount of fuel in a motor vehicle having a combustion engine, or such as the energy stored in a battery of an electric vehicle”, Paragraph 2) where the travelable range using the electric power is shorter among the first and second data (see obviousness design choice discussion below) when a state of charge of the power storage device is greater than a predetermined value and a residual amount of fuel is equal to or less than a predetermined amount (note that this is merely describing a high-charge-battery/low-fuel condition, and this is just one conditional time period within all time periods of using the smaller of the first data and second data of the modified connected vehicle of Schuller as per the obvious design choice discussion below), and
under a second condition, calculate the travelable range with the electric power (“The driving range for a motor vehicle is intended in particular to depend on a remaining amount of energy, such as an amount of fuel in a motor vehicle having a combustion engine, or such as the energy stored in a battery of an electric vehicle”, Paragraph 2) based on one of the first data and the second data when the state of charge of the power storage device is greater than the predetermined value and the residual amount of fuel is greater than the predetermined amount ); and
generate a signal corresponding to the travelable range calculated (“The driving range determined can, for example, be transmitted from the evaluation device 16 to a navigation apparatus (not shown in FIG. 1) of the motor vehicle 10 and be displayed on a display device of a navigation apparatus used by a driver of the motor vehicle 10”, Paragraph 46),
wherein the predetermined amount is an amount at which the fuel is estimated to run out earlier than the electric power (i.e. this limitation is not clear – see 35 USC 112(b) rejection above for details; however, it is old and well known in the art that when a hybrid vehicle is running with the engine on (and thus burning fuel) it may be charging the battery (and thus increasing the electric power), so it seems as though the vehicle will always run out of fuel first, and then once it’s out of fuel and no longer able to recharge the battery, then the vehicle will run out of electric power after that point – as such, it appears that this limitation is obvious in view of Schuller).
Firstly, Schuller remains silent regarding the vehicle comprising an internal combustion engine; a fuel tank configured to store fuel of the internal combustion engine; an electrical rotary machine; and a power storage device that is electrically connected to supply electric power to the electrical rotary machine.  However, this is taught by Schimik (“Other driver assistance systems relate to the remaining range of the motor vehicle, which may be determined, for example, based on the fuel tank content in the case of an internal combustion engine using fuel and/or based on the state of charge (SOC) of the battery in the case of an electric motor”, Paragraph 2, “The motor vehicle 13 in the present case is designed as a hybrid vehicle and includes both an internal .  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle of Schuller to specifically be a hybrid vehicle comprising an internal combustion engine, a fuel tank configured to store fuel of the internal combustion engine, an electrical rotary machine, and a power storage device that is electrically connected to supply electric power to the electrical rotary machine, as taught by Schimik, in order to enable the advantages of Schuller’s more accurate range calculations within the realm of hybrid vehicles.
Secondly, while Schuller does disclose the capability of calculating the travelable range using the first data based only on traveling results of the connected vehicle and being correlated with the travelable range, Schuller only discusses having to rely on the use of the first data (based only on traveling results of the connected vehicle) when internet access to the result (second) data (based on the result (second) data collected in the server) is lost (“the motor vehicle having to rely on its own sensor system”, Paragraph 21, “Should internet services not be available for certain periods of time, or should no other vehicles be available for communication, then the range prediction can be made using vehicle sensor data alone as a fallback solution”, Paragraph 58).  However, this is only describing a scenario where the travelable range must be based only on the first data (based only on traveling results of the connected vehicle) since there is no internet access to the server; there is not described a scenario in Schuller where the internet access to the server is present and so the travelable range based on the first data (based only on traveling results of the connected vehicle) is explicitly not determined, so Schuller does not exclude the possibility of calculating the travelable range using the first data locally within the vehicle while also calculating the travelable range using the result (second) data collected in the server.  As such, it appears that Schuller alone could be used to disclose both the calculation of the travelable range using the first data (based only on traveling results of the connected vehicle) and the calculating the travelable range using the result (second) data (based on the result (second) data collected in the server).  using only the traveling results of the host vehicle (“Japanese Patent Application Publication No 2012-100474 (JP 2012-100474 A) discloses a vehicle including a display unit. In such a vehicle, a travelable range is calculated based on result values of a traveling distance, an amount of electric power consumed, and a residual amount of battery power. Then, an image indicating the calculated travelable range is displayed on the display unit (see JP 2012-100474 A). In the vehicle disclosed in JP 2012-100474 A, the travelable range is calculated using traveling results (result values of a traveling distance and an amount of electric power consumed) of the vehicle of interest”, Paragraphs 3-4).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the connected vehicle of Schuller to not just calculate a travelable range for a vehicle by utilizing traveling data from a server and/or other motor vehicles, but to additionally calculate a travelable range for the vehicle based on only the vehicle’s own sensor data, as is obvious in view of Schuller and/or is taught by Applicant-Admitted Prior Art, in order to enable calculation of a travelable range in the case of a connection to the server and/or other motor vehicles being unavailable/lost, and/or in the case that the travelable range calculated by the server and/or other motor vehicles appears to be erroneous/inaccurate, and/or to enable comparisons of the two calculated travelable ranges for weighting/averaging into a composite travelable range and/or for selecting the smaller of the two (as described further below).
Thirdly, following the modification above that enables the calculation of two travelable ranges with two methodologies (i.e. calculating a first travelable range for a vehicle based on only the vehicle’s own sensor data, as is obvious in view of Schuller and/or is taught by Applicant-Admitted Prior Art, and selecting of the shorter of the two calculated travelable ranges (although Schuller’s evaluation device is certainly capable of carrying out that function).  However, with only two finite calculated travelable ranges available to choose between, if one or the other had to be selected, it would be obvious to try both options and choose the one that leads to the better results.  If the longer of the two options were selected for presentation to a driver, and that resulted in an overestimated range that leads to a driver being stranded due to running out of drive energy before reaching their destination, then that would likely not be the better (expected) result.  If on the other hand the shorter of the two options were selected for presentation to a driver, and that resulted in a more conservative range that leads to a lower likelihood of a driver being stranded due to running out of drive energy before reaching their destination, then that would likely be the better (expected) result.  As such, if two ranges are calculated, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Schuller to utilize the smaller of the two ranges, as is merely a matter of being obvious to try out of the two finite options, in order to reduce the likelihood of the driver/vehicle being stranded during a trip due to an overestimation of its maximum range.
Regarding Claim 2, Schuller as modified by Schimik, and possibly further modified by Applicant-Admitted Prior Art, renders obvious the connected vehicle according to Claim 1, and Schuller further discloses that the controller is configured to calculate the travelable range with the electric power based on one of the first and second data and to calculate the travelable range using the fuel based on the data in which the travelable range using the fuel (“The driving range for a motor vehicle is intended in particular to depend on a remaining amount of energy, such as an amount of fuel in a motor vehicle having a combustion engine, or such as the energy stored in a battery of an electric vehicle”, Paragraph 2) is shorter among the first and second data (see obviousness design choice discussion as per independent Claim 1 above).
Regarding Claim 4, Schuller as modified by Schimik, and possibly further modified by Applicant-Admitted Prior Art, renders obvious the connected vehicle according to Claim 1, and Schuller further (“Advantageously, the extra-vehicle data can further be obtained, or received, from a server device”, Paragraph 28), and the controller is configured to receive (receiving device 12) the second data from the server (“The receiving device 12 is able to query extra-vehicle data from at least one additional motor vehicle 18 and/or a server device 20”, Paragraph 39).
Regarding Claim 5, Schuller as modified by Schimik, and possibly further modified by Applicant-Admitted Prior Art, renders obvious the connected vehicle according to Claim 1, and Schuller further discloses that the controller is configured to receive (receiving device 12) the result data from the server (“The receiving device 12 is able to query extra-vehicle data from at least one additional motor vehicle 18 and/or a server device 20”, Paragraph 39), and the controller is configured to calculate (evaluation device 16) the second data based on the result data (“the data used for determining the driving range are obtained, or received, from a server device”, Paragraph 39, “The evaluation device 16 can be further configured to determine a driving range for the motor vehicle 10, which can depend on the vehicle-dependent parameter value”, Paragraph 44).
Regarding Claim 6, Schuller as modified by Schimik, and possibly further modified by Applicant-Admitted Prior Art, renders obvious the connected vehicle according to Claim 1, and Schuller further discloses a display, wherein the controller is configured to control the display using the signal such that an image indicating the travelable range is displayed (“The driving range determined can, for example, be transmitted from the evaluation device 16 to a navigation apparatus (not shown in FIG. 1) of the motor vehicle 10 and be displayed on a display device of a navigation apparatus used by a driver of the motor vehicle 10”, Paragraph 46).
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.

In rebuttal, Examiner is not persuaded by any of these arguments.  Firstly, when a claim is so broad that under broadest reasonable interpretation (BRI) one or more claim limitations could be interpreted in different ways, then that broadness (i.e. breadth) becomes indefinite (such as when it is impossible to tell what “the travelable range” even refers to within these claims, since there are many different travelable ranges described within the specification).  Secondly, stating that a power storage device’s state of charge must be greater than a “predetermined value” under both claimed first and second conditions is in fact indefinite because there is no description as to what this completely unconstrained arbitrary predetermined value is, what range it should/could be in, how it is “predetermined”, and/or if/how it might be used within any calculations for the travelable range.  Thirdly, the claims must be written in a manner so that one of ordinary skill in the art reading them can make or use the invention without undue experimentation, and merely saying that a calculation is “based on” something (such as indefinite data) while not describing any mathematical equations/algorithms for how this indefinite data is actually utilized within the calculation steps, does not accomplish that.  The Examiner even provided an example as to when a woman attending a wedding might pick her dress “based on” what the bridesmaids are wearing even if she is not a bridesmaid herself because she will not likely want to wear a similar dress as any of them (i.e. the woman’s dress selection is based on not being similar to any of the bridesmaids’ dresses), and thus this scenario merely highlights that simply being not even utilize the something (because it could be utilizing what is not the something).  This example does not have to be analogous to the field of calculating travelable ranges because it is not used to disclose/teach/suggest a claim limitation; it is merely used to explain how something merely being “based on” something else, when used for a calculation, could be indefinite.  Fourthly, the limitation “the predetermined amount is an amount at which the fuel is estimated to run out earlier than the electric power” is not definite because it fails to describe how a time point for estimating when the vehicle will run out of fuel is calculated, nor how a time point for estimating when the vehicle will run out of electric power is calculated, nor any comparison of those two time points which is necessary to estimate that the fuel will run out first, nor a way of converting that time point into a fuel amount.  Finally, the Examiner holds that the claims’ use of “data”, “result data”, “first data”, and “second data” render them indefinite because it is not clear as to whether any of them are synonymous with others, or if any are subsets of others (please see the detailed explanation found in the 35 USC 112 rejections section above for more information).
Secondly, Applicant respectfully argues that the 35 USC 103 prior art rejections should be withdrawn because (a) in Schuller the first data and the second data are not simultaneously available to Schuller, (b) Schuller cannot describe any comparison of first data and second data that could result in a determination of which has a shorter range, and (c) a combination of Schuller with JP 2012-100474 would only result in an alternative way to calculate the first data when the second data is not available, and JP 2012-100474 does not provide any motivation to choose among first data and second data.
In rebuttal, Examiner is not persuaded by any of these arguments.  Firstly, relating to (a) and (c), they are only not simultaneously available under the condition that internet access to the server (and thus the result (second) data) is lost, which would also be the case with the claimed invention.  If Schuller discloses that the vehicle sensors compile the necessary data themselves (for the controller to determine the travelable range) in that case, which it does, then Schuller’s controller is capable of simultaneously doing it both ways when the internet access to the server is available.  Examiner notes that the citation from Schuller uses the phrase “having to rely on” in regards to the first data (locally created), which is certainly not the same as the phrase “only collect local sensor data when…”.  Examiner further notes that Schuller could alternatively/additionally be utilized in these rejections to only disclose the use of the result .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663